Case 1:17-cv-02673-JPH-TAB Document 43 Filed 12/07/18 Page 1 of 3 PageID #: 549




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 Estate of ANDRE ALEXANDER                     )
 GREEN, deceased,                              )
                                               )
                  Plaintiff,                   )
                                               )
         v.                                    )   CASE NO.: 1:17-cv-02673-JPH-TAB
                                               )
                                               )
 CITY OF INDIANAPOLIS, et al.                  )
                                               )
                 Defendants.                   )

              Motion to Extend Deadline for Expert Witness and Damages Discovery

        The City of Indianapolis, Marc Klonne, Adam Mengerink, and Vincent Stewart

 (“Defendants”), by counsel, respectfully move for a 30-day extension of the deadline for expert

 witness and damages discovery. In support of this motion, Defendants state:

        1.       On November 7, 2017, the Court ordered the parties to complete expert witness

 discovery and discovery relating to damages by December 7, 2018. Filing No. 11 at 5, Section IV(B).

        2.       Defendants served interrogatories and requests for production on Plaintiff on

 August 2, 2018.

        3.       Plaintiff responded to Defendants’ interrogatories on November 15, 2018 and

 indicated that responses to the Defendants’ requests for production were forthcoming.

        4.       Defendants’ counsel has not received Plaintiff’s responses to requests for

 production. Those responses are now over three months overdue.

        5.       At 7:20 p.m. on November 21, 2018, Plaintiff e-mailed Defendants and asked them

 to accept service of a curriculum vita and report from Plaintiff’s “police practices expert.”




                                                   1
Case 1:17-cv-02673-JPH-TAB Document 43 Filed 12/07/18 Page 2 of 3 PageID #: 550




        6.      This expert disclosure was made nearly three months after the Plaintiff’s deadline

 for disclosing experts—which was September 7, 2018—and only 10 business days before the

 deadline for completing expert witness discovery. Filing No. 11 at 3, Section III(F).

        7.      Plaintiff’s delayed responses and untimely expert disclosure have prevented

 Defendants from completing expert witness discovery and discovery relating to damages.

        8.      Thus, Defendants respectfully request a 30-day extension of the expert witness

 discovery and discovery relating to damages deadline.

        9.      A 30-day extension would allow Defendants to work with Plaintiff and the Court

 to resolve outstanding discovery issues.

        10.     This motion is intended to preserve fairness and judicial resources. It is not intended

 to unduly delay any proceedings in this case.

        11.     Plaintiff’s counsel was contacted about this motion via e-mail on December 7,

 2018. Defendants did not receive a response to that e-mail before filing this motion.

        WHEREFORE, Defendants respectfully request a 30-day extension of the deadline for

 expert witness and damages discovery. The current deadline is December 7, 2018. If the Court grants

 this motion, the deadline would be January 6, 2019.

                                                 Respectfully Submitted,



                                                  /s/ Andrew J. Upchurch
                                                 Andrew J. Upchurch (30174-49)
                                                 Deputy Chief Litigation Counsel
                                                 Office of Corporation Counsel
                                                 200 East Washington Street, Room 1601
                                                 Indianapolis, Indiana 46204
                                                 Telephone: (317) 327-4055
                                                 Fax: (317) 327-3968
                                                 E-mail: andrew.upchurch@indy.gov



                                                   2
Case 1:17-cv-02673-JPH-TAB Document 43 Filed 12/07/18 Page 3 of 3 PageID #: 551




                                 CERTIFICATE OF SERVICE

        I hereby certify that December 7, 2018, a copy of the foregoing was filed electronically.

 Service of this filing will be made on all ECF-registered counsel by operation of the Court’s

 electronic filing system. Parties may access this filing through the Court’s system.

        Trent A. McCain
        McCAIN LAW OFFICES, P.C.
        5655 Broadway
        Merrillville, IN 46410
        Trent@McCain.Law

        Jamon R. Hicks
        Douglas/Hicks Law
        5120 W. Goldleaf Circle, Suite 140
        Los Angeles, California 90056
        jamon@douglashickslaw.com

        John F. Kautzman
        Edward J. Merchant
        Andrew R. Duncan
        Ruckelshaus Kautzman Blackwell
        Bemis & Hasbrook
        135 N. Pennsylvania Street, Suite 1600
        Indianapolis, IN 46204
        jfk@rucklaw.com
        ejm@rucklaw.com
        ard@rucklaw.com


                                                      /s/ Andrew J. Upchurch
                                                      Andrew J. Upchurch (30174-49)
                                                      Deputy Chief Litigation Counsel



 OFFICE OF CORPORATION COUNSEL
 200 East Washington Street, Room 1601
 Indianapolis, Indiana 46204
 Telephone: (317) 327-4055
 Fax: (317) 327-3968
 andrew.upchurch@indy.gov




                                                 3
